Citation Nr: 0730035	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  03-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2005, a transcript of which is of 
record.

The case was previously before the Board in October 2005, at 
which time it was remanded to verify the veteran's claimed 
stressors which he related to his PTSD and to afford the 
veteran a medical examination if his stressors were verified.  
The requested development having not been completed, the case 
is once again before the Board for appellate consideration of 
the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this case must again be remanded.  The RO did 
not comply with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  When the Board remanded the claim for service 
connection for PTSD in October 2005, it was for the purpose 
of verifying the veteran's alleged stressors and providing 
the veteran an opportunity to offer more specific 
information, to include specific dates and places, of the 
alleged stressors.  A VA examination was also requested if 
and only if any stressor was verified.

As previously noted in the October 2005 Board decision, the 
veteran essentially contends that he has PTSD due to his 
active service in the Republic of Vietnam.  Specifically, he 
has indicated that sometime in May or June 1966 he was alone, 
on exterior perimeter guard duty, away from his base camp, 
when enemy soldiers tried to infiltrate his base camp, were 
repelled by other members of his unit, and while they were 
fleeing they passed by his position.  Additionally, the 
veteran testified that his battalion was close to a village 
called Maka between Na Trang and Cameron Bay.  Further, he 
has asserted that he was angry and frustrated because he was 
not relieved after this incident, although following this 
incident he was provided with 10 days of rest and relaxation 
to get over the stress this incident caused.  He has 
acknowledged that nobody in his unit was killed during this 
incident.  The veteran added that he served in Vietnam from 
September 1965 to August 1966 and he was with Battery C, 6th 
Battalion, 71st Artillery, 97th Artillery Group ADA, 15th 
Artillery Regiment.  

In January 2001, the RO sent correspondence to the United 
States Armed Forces Service Center of Research of Unit 
Records (USASCRUR) requesting whether the veteran's purported 
stressor could be verified; however, no response from 
USASCRUR to this correspondence appears to be of record.  The 
Board notes that this entity is now referred to as the United 
States Army and Joint Services Records Research Center 
(JSRRC).  

The prior remand requested that attempts be made to verify a 
particular stressor.  This was regardless of the veteran's 
response to additional inquiries or lack thereof.  This was 
not done.  Accordingly, the Board concludes that a full and 
fair adjudication of this case cannot be completed without 
additional efforts to verify the veteran's account of his 
purported stressor.



Accordingly, the case is REMANDED for the following action:

1.  Prepare a letter asking the United 
States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed 
Services Center for Research of Unit 
Records (CRUR)) to provide any available 
information which might corroborate the 
veteran's alleged stressor of enemy 
soldiers trying to infiltrate his base 
camp while he was on perimeter guard duty 
in approximately May or June 1966 between 
Na Trang and Cameron Bay, Vietnam.  Please 
note that the veteran contended that he 
was provided with 10 days of rest and 
relaxation to get over the stress this 
incident caused.  He has acknowledged that 
nobody in his unit was killed during this 
incident.  The veteran added that he 
served in Vietnam from September 1965 to 
August 1966 and he was with Battery C, 6th 
Battalion, 71st Artillery, 97th Artillery 
Group ADA, 15th Artillery Regiment.  

The RO should make sure they receive a 
response from any official source they 
contact regarding the veteran's purported 
stressor(s) before readjudicating his 
claim.

2.  If, and only if, any stressor is 
verified, the veteran should be afforded 
an examination to determine the current 
nature and etiology of his purported PTSD.  
The claims folder should be made available 
to the examiner for review before the 
examination; and the examiner should 
indicate that the claims folder was 
reviewed.  Following examination of the 
veteran, the examiner should make a 
specific determination as to whether the 
veteran has PTSD in accord with the 
criteria found in Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  Additionally, 
the examiner should state the stressor 
upon which the diagnosis is based.  The 
examiner should render an opinion based on 
review of all pertinent evidence of record 
--as to the likelihood (likely, unlikely, 
at least as likely as not) that the 
veteran's PTSD is the result of an event 
(including any verified stressor) in 
service, as opposed to being do to other 
factors.  

3.  If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence 
obtained after the issuance of the June 
2007 SSOC, and provide an opportunity for 
them to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

